 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE herebyrescind the company rule promulgated on June14, 1961, whichprohibitsunion activity by employees on our premises.WE WILL NOTurge and request employees to form a company union and toinform on the union activities of other employees.WE WILLNOT threaten employeeswithdischarge because of their unionactivities.WE WILL NOTin any other manner interferewith,restrain,or coerce ouremployees in the exerciseof their rightto self-organization,to form labororganizations,to join or assist National Association of Broadcast Employeesand Technicians,AFL-CIO,or any other labor organization,to bargain collec-tivelythrough representatives of their own choosing,to engage in concertedactivitiesfor thepurposes of collective bargaining or mutual aid or protection,or to refrain fromany or allsuch activities,except to the extent that such rightsmay be affected by an agreement requiring membership in a labor organizationas a condition of employment,as authorized in Section 8(a)(3) of the Act, asmodified bythe Labor-Management Reporting and DisclosureAct of 1959.WE WILL make whole the following employees for any loss of earnings theymay have sufferedby reasonof the discrimination against them:Robert MaddoxPaulWorkmanKenneth JonesJames BarbourRichard MaysErskine BartonEddyGene StephensonJohn ConradJohn JamesAndrew NaglerLewisRowmanEugene HensonWalter McClureJames ReynoldsCharlesCoopDaisy ReynoldsAll our employees are free to become,remain,or refrain from becoming or re-maining members of any labor organization,except to the extent that this right maybe affected by an agreement requiring membership in a labor organization as acondition of employment,as authorized in Section 8(a)(3) of the Act.REEVES BROADCASTING&DEVELOPMENTCORPORATION(WHTN-TV),Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, TransitBuilding,4th & Vine Streets, Cincinnati,Ohio,Telephone No. Dunbar 1-1420, ifthey have any question concerning this notice or compliance with its provisions.Local 28, International Stereotypers'and Electrotypers' UnionofNorth America, AFL-CIOandCapital Electrotype Com-pany,Inc.Case No. 3-CD-56. January 7, 1963DECISION AND ORDERUpon a charge filed on June 28, 1961, by Capital Electrotype Com-pany, Inc., herein called Capital, the General Counsel of the Na-tional Labor Relations Board, herein called the General Counsel, bythe Regional Director for the Third Region, issued a complaint datedAugust 10, 1962, against Local 28, International Stereotypers' andElectrotypers' Union of North America, AFL-CIO, herein called theRespondent, alleging that Respondent had engaged in and was en-gaging in unfair labor practices affecting commerce within the mean-ing of Sections 8(b) (4) (D) and 2(6) and (7) of the Act. Copies of140 NLRB No. 49. LOCAL 28, INT'L STEREOTYPERS' & ELECTROTYPERS',ETC.481the complaint, the charge, and notice of hearing were duly served uponthe Respondent and Capital.With respect to the unfair labor practices, the complaint allegedthat: pursuant to Section 10(k) of the Act, the Board heard and madea determination of dispute out of which the charged unfair labor prac-tice arose; the Board's determination was that Capital and its affiliate,Williams Press, Inc., herein called Williams, are a single employerwithin the meaning of the Act; the employees of Williams engaged asprinting pressmen, currently represented by Albany Printing Press-men and Assistant's Union No. 23, International Printing Pressmenand Assistants Union of North America, AFL-CIO, hereinafter re-ferred to as the Pressmen, are entitled to position and register electro-type plates on magnesium carrying devices for Williams; the Respond-ent is not lawfully entitled to force or require Capital and Williamsto assign the disputed plate positioning and registering work to itsmembers rather than to printing pressmen; the Respondent has notcomplied with the Board's Decision and Determination of Dispute(137NLRB 1467) ; the Respondent since on or about April 21, 1961,and at all times thereafter, by means proscribed by Section 8(b) (4)has engaged in conduct an object of which was to force or requireCapital to assign the disputed work tasks to employees who are mem-bers of Respondent rather than to employees of Williams who arerepresented by the Pressmen; and by such conduct, the Respondenthas engaged in unfair labor practices within the meaning of Section8(b) (4) (i) and (ii) (D) of the Act.On or about August 14, 1962,the Respondent filed an answer to the complaint denying the com-mission of the alleged unfair labor practices.On August 24, 1962, the parties filed with the Board under theprovisions of Section 102.50 of the Board's Rules and Regulations,Series 8, as amended, a joint motion that the proceeding be transferredto the Board. The motion contains a stipulation that the charge, com-plaint, notice of hearing, and answer in the present proceeding, andthe Board's Decision and Determination of Dispute and the record inthe Section 10(k) proceeding, constitute the entire record in this caseand that no oral testimony is necessary or desired by any of the parties.The parties also waived a hearing before a Trial Examiner and the is-suance of an Intermediate Report and Recommended Order, and sub-mitted the case for findings of fact, conclusions of law, and an orderdirectly by the Board.On September 5, 1962, the Board granted themotion and this proceeding was duly transferred to and continued be-fore the Board.Upon the basis of the stipulation, the record in the Section 10(k)proceeding, and the briefs filed by the General Counsel, the Respond-ent, the Charging Party, and the Pressmen, the Board makes thefollowing : 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.The business of Capital and WilliamsCapital is engaged in manufacturing printing plates, and Williamsin the operation of a printing plant both in Menands, New York.During the year preceding the hearing, Capital and Williams each pur-chased goods valued at more than $50,000 from sources outside theState of New York. The Respondent's answer to the complaint admitsand we find that Capital and Williams, individually and collectively,are an employer engaged in commerce within the meaning of Section2(6) and (7) of the Act.'2.The labororganizationsinvolvedRespondent and the Pressmen are labor organizations within themeaning of the Act.3.The Respondent's unfair labor practicesIn its Decision and Determination of Dispute, the Board determinedthat the Respondent was not lawfully entitled to force or requireCapital toassignthe work of positioning and registering electrotypeplateson magnesiumcarriers to Respondent's membersrather than toemployees of Williams, represented by the Pressmen, by means pro-scribed by Section 8(b) (4) (D). The Board directed the Respondentto notify the Regional Director in writing with respect to its intentionto comply with the Board's determination. The Respondent by letterdated July 27, 1962, indicated that it did not intend to comply.Section 10(k) of the Act requires that, if the Respondent has com-plied with the Board's determination, the 8(b) (4) (D) charge must bedismissed.As the Respondent has not complied with the 10(k) deter-mination, we turn now to the merits of the complaint which, as wehave indicated, is concerned with whether the Respondent has engagedin unfair labor practices in violation of Section 8(b) (4) (D).The evidence in the 10(k) proceeding is clear and uncontradictedthat the Respondent engaged in unlawful inducement with the objec-tive of forcing Capital to assign the disputed plate positioning and reg-istering work to the Respondent's members rather than to Williams'employees who were represented by the Pressmen. Thus, on variousdates in April 1961, the Respondent's agents, Maffeo, McDougall, andBrown, requested assignment of the disputed work to the Respondent'smembers.On or about April 21 or 22, the Respondent's membersrefused to perform certain work ordered by Capital on electrotype'The Board has found that Capital and Williams constitute a single employer withinthe meaning of the Act.137 NLRB 1467. LOCAL 28, INT'L STEREOTYPERS' & ELECTROTYPERS', ETC.483printing plates, destined to be attached to magnesium carriers. Short-ly after this refusal to perform the assigned work, the Respondent'sagents advised Ashmead, Capital's president, that the Respondent'smembers had refused to manufacture the plates because they believedthat positioning and registering the manufactured plates on mag-nesium carrying devices was also their work.They also warned himthat their members would not in the future perform their regularwork on this type of plate unless they were also assigned the work indispute.The Respondent's members refused a similar assignment onMay 2. On May 8, the Respondent advised Ashmead that it wouldfight Capital's assignment of the disputed work "all the way."OnJuly 12, 13, and 25, the Respondent's members refused to work over-time on the same type of electrotype printing plates.OnJuly25,Maffeo, the Respondent's president, told Ashmead that this refusal wasrelated to the disputed work assignment.Thereafter, the Respondentagreed that all of Capital's work orders would be filled, and its workassignments would not be contested, until the matter was settled.While there is no direct evidence that the Respondent's agents in-duced the work stoppages of the employees, it is clear that the Respond-ent controlled the actions of its members or ratified them after they tookplace.Thus, on the occasion of the first stoppage in April, the Re-spondent's agents admitted its purpose and predicted future stoppageswith the same object. In May, the Respondent informed Ashmeadthat it would fight Capital's objectionable assignment of the disputedwork, and, after the stoppage in July, the Respondent assured Capitalthat no further stoppages would occur until the matter was settled.Moreover, since inducement may take many forms, we believe that theRespondent's frequently voiced opposition to Capital's assignment ofthe disputed work was itself an inducement of the employees to en-gage in the foregoing stoppages .2In its brief in this proceeding, the Respondent does not contest thefact of the inducement, its responsibility therefor, or the objective itsought.The Respondent's sole defense is that the Board's Decisionand Determination of Dispute erroneously awarded the disputed workto pressmen employed by Williams by failing to interpret properly thecontractual provision which allegedly assigned the work to it.Thearguments advanced to support this defense were considered and re-jected by the Board in making its determination in the Section 10(k)proceeding herein.We adhere to that determination.Accordingly, we conclude that the Respondent, in causing these workstoppages for the proscribed object of forcing Capital to change itswork assignments, has violated Section 8(b) (4) (i) and (ii) (D) ofe Local 756, International Brotherhood of ElectricalWorkers,AFL-CIO,etal.(TheMartin Company),131 NLRB 1010, 1017.681-492-63-vol. 140-32 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Act.'We also conclude that Respondent's assertion to Capital onor about April 21 or 22 that its members would continue to refuse towork on this type of electrotype printing plate until they also receivedfrom Capital an assignment of the disputed work is a "threat" for aproscribed object, which also violates Section 8(b) (4) (ii) (D) of theAct.44.The effect of the unfair labor practices upon commerceThe activities of the Respondent set forth above, occurring in con-nection with the operation of Capital and Williams, have a close, inti-mate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.5.The remedyHaving found that the Respondenthas engagedin certain unfairlabor practices,we shall order it to cease and desist therefrom and takecertain affirmative action designed to effectuate the policiesof the Act.CONCLUSIONS OF LAW1.Respondent, Local 28, International Stereotypers' and Electro-typers' Union of North America, AFL-CIO, is a labor organizationwithin the meaning of Section 2 (5) of the Act.2.By engaging in, or inducing or encouraging employees of CapitalElectrotype Company, Inc., or of other persons engaged in commerceor in an industry affecting commerce, to engage in, a strike or a refusalin the course of their employment to use, manufacture, process, trans-port, or otherwise handle or work on any goods, articles, materials, orcommodities or to perform services; or by threatening, coercing, or re-straining -Capital Electrotype Company, Inc., or other persons en-gaged in commerce or in an industry affecting commerce, where, ineither case, an object thereof is forcing or requiring Capital Electro-type Company, Inc., to assign the work of positioning and registeringelectrotype plates on magnesium carrying devices to members of theRespondent rather than to employees of Williams Press, Inc., repre-sented by Albany Pressmen and Assistants Union No. 23, InternationalPrinting Pressmen and Assistants Union of North America, AFL-CIO, where Capital Electrotype Company, Inc., is not failing to con-8Local598Plumbers and Steamfitters (Kennewick) and Local 44 Plumbers and Steam-fitters (Spokane),et al.(MacDonald-Scott& Associates), 131 NLRB 787, 800;Amalga-matedLithographers of America and Local 78,at al.(MiamiPostCompany),130 NLRB968, 978; LocalUnion 825, International Brotherhood of Operating Engineers, AFL-CIO(Carleton Brothers Company),131 NLRB 452, 453.'Highway Truckdrivers and Helpers, Local No. 107, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, Independent (Ries & Com-pany, Inc.),130 NLRB 943, 947,enfd.300 F. 2d 317 (C.A. 3). LOCAL 28, INT'L STEREOTYPERS' & ELECTROTYPERS', ETC.485form to an order or certification of the Board determining the bargain-ing representative for employees performing such work, Respondenthas thereby engaged in and is engaging in unfair labor practices withinthe meaning of Section 8(b) (4) (i) and (ii) (D) and Section 2(6)and (7) of the Act.3.The aforesaid unfair labor practices are unfair labor practiceswithin the meaning of Section 2(6) and (7) of the Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Local 28, Inter-national Stereotypers' and Electrotypers' Union of North America,AFL-CIO, and its officers, representatives, agents, successors, andassigns, shall :1.Cease and desist from engaging in, or inducing or encouragingindividuals employed by Capital Electrotype Company, Inc., or byother persons engaged in commerce or in an industry affecting com-merce, to engage in, a strike or a refusal in the course of their employ-ment to use, manufacture, process, transport, or otherwise handle orwork on any goods, articles, materials, or commodities or to performany services; or threatening, coercing, or restraining Capital Electro-type Company, Inc., or any other person engaged in commerce or in anindustry affecting commerce, where in either case an object thereof isto force or require Capital Electrotype Company, Inc., to assign thework of positioning and registering electrotype printing plates onmagnesium carrying devices to Respondent's members, rather than toemployees of Williams Press, Inc., who are represented by AlbanyPrinting Pressmen and Assistants' Union No. 23, International Print-ing Pressmen and Assistants' Union of North America, AFL-CIO,unless Capital Electrotype Company, Inc., is failing to conform to anorder or certification of the Board determining the bargaining repre-sentative for employees performing such work.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post in Respondent's business offices and meeting halls, copiesof the attached notice marked "Appendix A." 5 Copies of said noticeto be furnished by the Regional Director for the Third Region, shall,after being duly signed by an authorized representative of the Re-spondent, be posted by it immediately upon receipt thereof and main-tained by it for 60 consecutive days thereafter, in conspicuous places,including all places where notices to members are customarily posted.5In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDReasonable steps shall be taken to insure that such notices are notaltered, defaced, or covered by any other material.(b) Sign and mail sufficient copies of said notice to the RegionalDirector for the Third Region for posting, Capital Electrotype Com-pany, Inc., and Williams Press, Inc., willing, at all locations wherenotices to their respective employees are customarily posted.(c)Notify the Regional Director, within 10 days from the date ofthis Order, what steps the Respondent has taken to comply herewith.MEMBER BROWN took no part in the consideration of the above Deci-sion and Order.APPENDIX ANOTICE To ALL OUR MEMBERSAND TO ALLEMPLOYEESOF CAPITALELECTROTYPE COMPANY, INC., AND WILLIAMSPRESS, INC.Pursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National Labor Re-lations Act, as amended, we hereby notify you that :WE WILL NOT engage in, or induce or encourage the employeesof Capital Electrotype Company, Inc., or any other person en-gaged in commerce, or in an industry affecting commerce, to en-gage in, a strike or a refusal in the course of their employment to.use, manufacture, process, transport, or otherwise handle or workon any goods, articles, materials, or commodities and to performservices; or threaten, coerce, or restrain Capital ElectrotypeCompany, Inc., or other persons engaged in commerce, or in anindustry affecting commerce, where, in either case, an object is toforce or require Capital Electrotype Company, Inc., to assign thework of positioning and registering electrotype printing plates onmagnesium carrying devices art its plant in Menands, New York,to members of our labor organization rather than to employees ofWilliams Press, Inc., who are represented by Albany PrintingPressmen and Assistants' Union No. 23, International PrintingPressmen and Assistants' Union of North America, AFL-CIO,where Capital Electrotype Company, Inc., is not failing to con-form to an order or certification of the Board determining thebargaining representative for the employees performing theabove-mentioned work.LOCAL 28, INTERNATIONAL STEREO-TYPERS' AND ELECTROTYPERS' UNIONOF NORTH AMERICA, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title) JAMES LEESAND SONS COMPANY487This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, The 120 Building, 120 Delaware Avenue, Buffalo 2, New York,Telephone No. Tl. 6-1782, if they have any question concerning thisnotice or compliance with its provisions.James Lees and Sons CompanyandTextileWorkers Union ofAmerica, AFL-CIO, CLC.Case No. 5-CA-2104. January 7,1963DECISION AND ORDEROn September 20, 1962, Trial Examiner Harold X. Summers issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaging in certain un-fair labor practices and recommending that it cease and desist there-from and take certain affirmative action, as set forth in the attachedIntermediate Report.The Trial Examiner also found that the Re-spondent had not engaged in certain other unfair labor practices,and recommended dismissal of the complaint insofar as it pertainedthereto.'Thereafter, the Respondent and the Charging Party filedexceptions to the Intermediate Report and briefs in support thereof.The Board 2 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the In-termediate Report, the exceptions and briefs, and the entire recordin the case, and finds merit in the Respondent's exceptions for thereasons discussed below.Accordingly, the Board adopts only thosefindings, conclusions, and recommendations of the Trial Examinerwhich are consistent with this Decision and Order.The sole issue in this case is whether or not Raymond Tolley wasdischarged in violation of Section 8(a) (3) and (1) of the Act. TheTrial Examiner found that Tolley was so discharged.We do notagree.Tolley was employed as an "alleyman," one of his duties being toclean the peralta scrapers whenever a color change took place.Be-fore August 1961, he had been reprimanded twice for failure prop-erly to break up and spread waste wool which he had placed in the1No exceptions were filed to the Trial Examiner's recommended dismissal of the allegedIndependent violations of Section 8(a)(1), and we shall therefore adopt the Trial Ex-aminer's findings and recommendations thereto proforma.2Pursuant to the provisions of Section 3(b) of the National Labor RelationsAct, theBoard has delegated its powers in connection with this case to a three-member panel[Chairman McCulloch and Members Leedom andBrown].140 NLRB No. 40.